Citation Nr: 0500140	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-01 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the lumbosacral spine, to include degenerative disc 
disease.

2.  Entitlement to service connection for a left hip 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and W. D. B.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from June 1976 to 
June 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Roanoke, Virginia.

This case was previously before the Board and in August 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's current low back disunity, diagnosed as 
degenerative disc disease, is not of service origin.

2.  The left hip injury sustained in service was acute and 
transitory and resolved without post service residual 
disability.


CONCLUSIONS OF LAW


1.  Residuals of an injury to the lumbosacral spine, to 
include degenerative disc disease were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, an October 2001 
statement of the case and supplemental statements of the case 
dated in May 2003 and September 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a February 2004 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claims, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claims.  
Most notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the February 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of VCAA and the VA has not specifically informed 
the veteran to provide any evidence in the claimant's 
possession that pertains to the claim as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, The Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The service medical records show that he presented to a 
service department emergency room in November 1979 with 
complaints of left hip pain without back pain.  An x-ray of 
the lumbar spine and left hip was interpreted to negative.  
Questionable trochanteric bursitis was recorded.  On follow-
up evaluation three days later the veteran was noted to have 
no pain and he was returned to duty.  In October 1980 the 
veteran was evaluated and treated for complaints of back pain 
and stiffness following a PT test the previous day.  Acute 
low back strain was diagnosed and the veteran was prescribed 
Parafon Forte.  Idiopathic gluteal pain was assessed in late 
October 1980.  In November 1980 the veteran presented with 
complaints of back pain off and on for a year.  On physical 
examination point tenderness to the left lower back 
approximately 2 cm. distal to the spine and above the hip was 
noted.  The veteran was also found to have a limited active 
range of motion on flexion and abduction to the side. 
Quadratus lumbar strain was the diagnostic assessment.  The 
veteran was treated with trigger point injections and a 
regimen of physical therapy.  No further pertinent complaints 
or findings are noted and on the veteran's May 1982 medical 
examination for service separation a clinical evaluation of 
the veteran's musculoskeletal system, to include his spine as 
well as his lower extremities found no abnormalities.

Private medical records show that in October 2000 the 
veteran, while working as a tree cutter fell from a height of 
approximately 35 to 40 feet and sustained injury to his neck, 
chest and right wrist.  An x-ray of the cervical spine in 
October 2000 was interpreted to reveal findings consistent 
with bony trauma to the upper cervical spine.  X-rays of the 
lumbar spine and a computer tomography scan of the veteran's 
pelvis were essentially unremarkable.  

VA medical records show that an x-ray of the veteran's right 
wrist in November 2000 revealed a fractured scaphoid with a 
dislocated proximal fragment.  X-rays of the cervical spine 
in December 2000 showed anterior subluxation of C2 versus C3 
of approximately 5 mm.  The veteran was hospitalized in 
December 2000 for a reduction of a C2-3 subluxation due to a 
right C3 facet fracture resulting from his fall in October 
after failing conservative treatment with a cervical collar.  
He was fixed in a halo vest and discharged in mid December 
2000 with the plan to allow his neck to fuse.

At a hearing in February 2002, the veteran testified that he 
had the onset of back problems in service to include 
radiating low back pain as well as stiffness and pain in the 
lower extremities when he was injured by a falling colleague 
while working on an aircraft in November 1979.  He said that 
following this accident an ambulance took him to a service 
department hospital where he was examined and found to have 
no sensory feelings in his back and legs.  He also said that 
he was unable to move his lower extremities.  He described 
his medical treatment indicating that he received a spinal 
tap.  He said that approximately nine hours after being 
hospitalized he started to gradually regain normal function 
in his lower extremities.  Statements were also received from 
Mr. W. D. B.

In a statement dated in April 2002, the veteran's former 
spouse stated that she remembered that when she was living 
with the veteran while he was stationed in Alaska in 1979, he 
was in the bathroom and became unable to move.  An ambulance 
was called and the veteran was transported to an Emergency 
Room.  She further stated that she did not remember 
accompanying the veteran to the Emergency Room and was unable 
to provide information as to the treatment he received there.  
She did recall the veteran later telling her that he received 
a shot, which gave him relief. 

VA outpatient treatment records compiled between November 
2000 and September 2001 have been received and associated 
with the veteran's claims file.  These records show treatment 
primarily for the veteran's cervical spine and right wrist.  
The medical records do show that in September 2001 the 
veteran reported a history of a chronic back injury with 
partial paralysis that resolved spontaneously in 1978.  
Physical examination of the back was negative for paraspinal 
spasm and spinous process tenderness.  He was provided a 
prescription for Motrin and Flexerill.

On a VA examination in March 2003, the veteran's examiner 
noted that a review of the veteran's service medical records 
showed that he first presented in November 1979 with a 
complaint of hip pain of insidious onset and a report that he 
could not walk.  It was further noted that his examination by 
a physician in service was thought to have findings 
consistent with bursitis.  The examiner noted that the 
veteran received an injection and that his diagnosis was 
idiopathic gluteal pain.  X-rays of the hip at that time were 
reported to be within normal limits. 

 The examiner further observed that in October1980 the 
veteran presented with complaints of low back pain that had 
been present for approximately 1 day.  Acute lumbar strain 
was diagnosed.  After receiving medication and follow-up 
evaluation as well as physical profiles, the veteran was 
noted in late November 1980 to still have continuing problems 
with intermittent back pain.  He was then given a diagnosis 
of quadratus lumborum strain.  He received a trigger point 
injection as well as additional physical therapy.  

The VA examiner noted that the veteran's service medical 
records were negative for any report of trauma or injury 
sustained by the veteran and no further records of any 
continuing back pain from late 1980 to 1982 when he was 
discharged from service.  The examiner reported that the 
veteran claimed a history of back pain that began in service 
while lifting an aircraft blade, which has progressed over 
the years as well as numbness that begin initially in his 
left leg but now radiates down the posterior aspect of both 
legs.  On physical examination, the veteran had tenderness 
involving the lumbar spine and pain upon flexion.  There was 
full active range of motion of both hips without pain.  Motor 
testing revealed no deficits involving the lower extremities.  
X-rays of the hips were within normal limits.  X-rays of the 
lumbar spine revealed degenerative disk disease, which was 
relatively marked between L5 and S1.  

The VA examiner concluded that the veteran had no current 
left hip pathology.  He further opined that the veteran's 
lumbar degenerative disk disease was due to the aging 
phenomenon and not to any incident of service.

In a September 2004 addendum to the above examination report, 
a reviewing VA examiner stated, with respect to the veteran's 
low back and left hip, that the veteran had a complete 
resolution of the symptoms noted in service and that he 
agreed with the conclusions reached by the VA examiner in 
March 2003 that the veteran's current lumbar spine condition 
was related to the aging process and not to any trauma.

VA outpatient treatment records compiled between September 
2001 and September 2001 do not show any evaluation or 
treatment referable to a low back disability or left hip 
disability. 

Analysis

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1131.  Further, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  .

A.  Residuals of an injury to the lumbosacral spine

In this case, the veteran's service medical records reveal 
that he was treated for complaints referable to his low back 
in service and was diagnostically assessed in November 1980 
as suffering from quadratus lumbar strain.  However, the fact 
that he was treated in service for a low back injury is 
insufficient for a grant of service connection, in light of 
the fact that chronological service medical records compiled 
approximately 18 months following this diagnosis in 
November 1980, to include his May 1982 separation medical 
examination show no further low back complaints and/or 
clinical findings and the post service clinical record is 
similarly barren until March 2003 when the veteran was 
diagnosed as having degenerative disk disease of the lumbar 
spine.  

Here the Board notes that two VA examiners have considered 
the veteran's contentions and concluded following a 
comprehensive review of the veteran's claims file that the 
veteran's existing low back pathology is attributable to the 
aging process and is unrelated to events in service.  In the 
absence of any supportive medical evidence showing that the 
veteran currently has a low back disorder attributable to an 
injury in service, the Board determines that there is no 
reasonable basis to establish service connection for a low 
back disability to include degenerative disc disease.  
Accordingly, service connection for a low back disability is 
not warranted.

B.  A left hip disability

In this case, the veteran's service medical records reveal 
that he was treated for complaints referable to his left hip 
in service.  However, at the time of the separation 
examination in May 1982 no reference was made to a left hip 
disability.  Additionally, the March 2003 VA examination of 
the left hip showed no evidence of a current left hip 
disability.  

Consequently, the Board finds that the left hip complaint in 
service, diagnosed as questionable trochantric bursitis, 
represented acute and transitory pathology, which resolved 
before the veteran's discharge.  In the absence of any 
supportive medical evidence showing that the veteran 
currently has existing left hip disability, let alone a left 
hip disorder attributable to an injury in service, the Board 
determines that there is no reasonable basis to establish 
service connection for a left hip disability. 

The Board must conclude that the preponderance of the 
evidence is against the veteran's claims.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.


ORDER

Service connection for the residuals of an injury to the 
lumbosacral spine, to include degenerative disc disease is 
denied.

Service connection for a left hip disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


